                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


RICHARD L MONROE,

                        Plaintiff,

               v.                                             Case No. 21-cv-0593-bhl

JAMES F KLAJBOR and
DWD WISCONSIN,

                        Defendants.


                                      SCREENING ORDER


       Plaintiff Richard L. Monroe, who is representing himself, filed a complaint against James
F. Klajbor, in his capacity as Deputy City Treasurer of the City of Milwaukee, and the Wisconsin
Department of Workforce Development (DWD). This matter comes before the Court on Monroe’s
motion for leave to proceed without prepayment of the filing fee and for screening of the
complaint. (ECF Nos. 1-2.)

                    MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE
       Monroe filed the Court’s local form asking to be allowed to proceed without paying the
filing fee. (ECF No. 2.) The purpose of the form is to explain to the Court why the plaintiff’s
filing fee should be waived. Based on the limited information plaintiff has submitted, his request
for a fee waiver must be denied. On his fee waiver form, plaintiff states that he has monthly social
security income of $1,200, along with an additional $300 from his 401(k). His monthly expenses
total $600, resulting in an apparent surplus of $900 each month. It is plaintiff’s burden to establish
that his financial situation warrants a fee waiver. On this record, his request to waive the $402 fee
must be denied.

                                           JURISDICTION
        The plaintiff alleges that federal subject-matter jurisdiction may be exercised under the
court’s diversity jurisdiction, 28 U.S.C. §1332, which requires that the parties be completely
diverse and that the amount in controversy exceed $75,000, exclusive of interest and costs.
Monroe names as defendants James F. Klajbor, Deputy City Treasurer of the City of Milwaukee,
and the Wisconsin Department of Workforce Development. He states the amount of money at
stake in this case is $66,000.1 (ECF No. 1 at 5.)
        Because the complaint does not identify the citizenship of the parties or properly allege
that the amount in controversy exceeds $75,000, the Court concludes that Monroe has failed to
properly allege diversity jurisdiction. This failure alone warrants dismissal of the complaint.
Moreover, as explained below, the complaint also fails to allege any non-frivolous federal claims
and thus, even if diversity jurisdiction were properly alleged, dismissal would nevertheless be
required.

                                               THE PLEADINGS

        The Court has a duty to dismiss any complaint or portion thereof if the plaintiff has raised
any claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief may
be granted, or that seek monetary relief from a defendant who is immune from such relief. 28
U.S.C. §1915(e)(2). The Court must determine whether the complaint complies with the Federal
Rules of Civil Procedure and states at least plausible claims for which relief may be granted. To
state a cognizable claim under the federal notice pleading system, a plaintiff is required to provide
a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P.
8(a)(2). It must be at least sufficient to provide notice to each defendant of what he or she is
accused of doing, as well as when and where the alleged actions or inactions occurred, and the
nature and extent of any damage or injury the actions or inactions caused.
        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’
but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007)). A complaint must contain sufficient factual matter, accepted as true, to “state a claim
to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Id. at 556.
        According to Monroe, the City claimed he owed $66,000 in delinquent real estate taxes
and “put [him] out and did not give [him] any time” because he was “in the way” of a rumored

1
 This approximates the amount of taxes Monroe allegedly owes the City, although it may not include additional
unspecified amounts sought against the DWD.

                                                        2
“development on the block.” (ECF No. 1 at 3-4.) For relief, he requests the return of his real
property. (Id. at 5.) While Monroe’s complaint is anything but a model of clarity, he attaches a
purported copy of a Memorandum from the Deputy City Treasurer to the Milwaukee Common
Council, dated November 10, 2020, regarding the reopening and vacating of an in rem judgment.
(Id. at 2.) From this document the Court infers that Monroe’s real property was transferred to the
City in a real estate tax foreclosure in 2020.
       As to his claim against the Department of Workforce Development, he alleges that the
DWD reported to the IRS that he received $16,000 in unemployment benefits, while he actually
received only five payments. (Id. at 4.) For relief, he requests the Court order the DWD either
pay him the allegedly incorrect amount reported to the IRS or prove that he did not receive that
amount. (Id. at 5.)
       As an initially matter, Monroe’s complaint appears to run afoul of the rule against joining
multiple unrelated claims against different defendants in the same pleading. Under Rule 20,
joinder of multiple defendants into one action is proper only if “any right to relief is asserted
against them jointly, severally, or in the alternative with respect to or arising out of the same
transaction, occurrence, or series of transactions or occurrences; and any question of law or fact
common to all defendants will arise in the action.” Fed. R. Civ. P. 20. Nothing in his complaint
indicates that the defendants or their alleged actions are related.
       It is possible that Monroe intends to state a claim for relief under 42 U.S.C. §1983, which
is the federal statute that grants a civil cause of action for damages for violations of federal rights
committed by persons acting under color of state law. However, the allegations in the complaint
do not state a colorable claim against James F. Klajbor (in his capacity as Deputy City Treasurer
of the City of Milwaukee) or the Wisconsin Department of Workforce Development. As for the
latter, the DWD is not a “person” within the meaning of §1983, and therefore it is not liable for
damages under that statute. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 64 (1989).
Even if Monroe had named an official of the DWD, he has failed to plead any facts showing such
person violated a statutory or constitutional right. Similarly, although Klajbor is a “person” within
the meaning of §1983 and he likely acted under color of state law in relation to his duties as Deputy
City Treasurer, Monroe has not pleaded any facts suggesting that Klajbor personally violated
Monroe’s federal rights. Because Monroe has failed to state a colorable federal claim, his action
must be dismissed for lack of subject-matter jurisdiction. See Greater Chicago Combine & Center,

                                                  3
Inc. v. City of Chicago, 431 F.3d 1065, 1069-70 (7th Cir. 2005) (federal court lacks subject-matter
jurisdiction over purported federal claims that are “insubstantial or frivolous”). Accordingly,

       IT IS THEREFORE ORDERED that the plaintiff’s motion for leave to proceed without
prepayment of the filing fee (ECF No. 2) is DENIED.
       IT IS FURTHER ORDERED that this action is DISMISSED, without prejudice, for lack
of subject-matter jurisdiction.

       Dated at Milwaukee, Wisconsin this 18th day of May, 2021.

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




                                                 4
